

115 HR 4904 IH: Lessening Regulatory Burdens on our Farmers Act of 2018
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4904IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. LaHood introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to allow producers to file a one-time program contract for
			 certain programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Lessening Regulatory Burdens on our Farmers Act of 2018. 2.One-time filing for ARC and PLC (a)One-Time filingExcept as provided in subsection (b), the Secretary of Agriculture shall allow producers that enroll in the agricultural risk coverage or price loss coverage during the first enrollment period announced by the Farm Service Agency after the next Act authorizing agricultural programs for a fiscal year after fiscal year 2018 to file a one-time program contract for enrollment in such programs for the duration of such authorizing Act.
 (b)Updated program contract requiredIn the case of a change in a farming operation for which a producer on a farm has filed a program contract described in subsection (a), the producer shall file an updated program contract with the Secretary of Agriculture not later than one year after such change occurs.
 (c)Notice of other annual reportingThe Secretary of Agriculture shall provide to each producer that enrolls pursuant to subsection (a), a notice that includes the annual and other periodic reporting requirements applicable to such producer, as determined by the Secretary.
 (d)Regulations revisedThe Secretary of Agriculture shall— (1)issue such regulations as are necessary to carry out this section; and
 (2)revise section 1412.41 of title 7, Code of Federal Regulations, in accordance with this section. 